Name: Commission Implementing Decision (EU) 2016/2113 of 30 November 2016 on the clearance of accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in the last execution year of EAFRD 2007-2013 programming period (16 October 2014-31 December 2015) (notified under document C(2016) 7690)
 Type: Decision_IMPL
 Subject Matter: EU finance;  agricultural policy;  accounting
 Date Published: 2016-12-02

 2.12.2016 EN Official Journal of the European Union L 327/79 COMMISSION IMPLEMENTING DECISION (EU) 2016/2113 of 30 November 2016 on the clearance of accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in the last execution year of EAFRD 2007-2013 programming period (16 October 2014-31 December 2015) (notified under document C(2016) 7690) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 51 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Pursuant to Article 51 of Regulation (EU) No 1306/2013, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for the clearance of accounts and an audit opinion regarding the completeness, accuracy and veracity of the accounts and the reports established by the certification bodies, should clear the accounts of the paying agencies referred to in Article 7 of that Regulation. (2) In accordance with Article 37(1) of Regulation (EU) No 1306/2013 and Article 41(4)(c) of Commission Delegated Regulation (EU) No 907/2014 (2), for the last execution year, the annual accounts should be presented to the Commission not later than 6 months after the final eligibility date and shall cover the expenditure effected by the paying agency up to the last eligibility date of expenditure, which was 31 December 2015. (3) In accordance with Article 37(1) and (2) of Regulation (EU) No 1306/2013, after receiving the last annual progress report on the implementation of a rural development programme, the Commission should pay the balance, subject to the availability of resources, on the basis of the financial plan in force, the annual accounts for the last execution year for the relevant rural development programme and of the corresponding clearance decision. (4) In accordance with Article 37(1) of Regulation (EU) No 1306/2013 the Member States submitted to the Commission a complete set of accounts by 30 June 2016. (5) The Commission has checked the information submitted by the Member States and has communicated the results of its checks to the Member States by 30 September 2016, along with the necessary amendments. (6) For certain paying agencies, the annual accounts and the accompanying documents permit the Commission to take a decision on the completeness, accuracy and veracity of the annual accounts submitted. (7) The information submitted by other paying agencies requires additional enquiries and their accounts may therefore not be cleared by this Implementing Decision. (8) In accordance with Article 36(3)(b) of Regulation (EU) No 1306/2013, an amount of EUR 9 934 738,68 was excluded from the annual clearance Decision for the financial year 2014. This consists of EUR 1 122 778,99 declared for the rural development programme 2007EE06RPO001, EUR 18 560,56 declared for the rural development programme 2007ES06RPO009, EUR 5 599 314,30 declared for the rural development programme 2007FI06RPO001, EUR 169 459,49 declared for the rural development programme 2007LU06RPO001 and EUR 3 024 625,34 declared for the rural development programme 2007UK06RPO002. Following the adoption of the amended financial plans, these amounts were reimbursed by the Commission in 2015 and they are therefore included in the present clearance decision. (9) In accordance with Article 51 of Regulation (EU) No 1306/2013, this Decision is without prejudice to the decisions the Commission may take subsequently pursuant to Article 52 of the same Regulation to exclude from Union financing expenditure not effected in accordance with Union rules. (10) In adopting this Decision, the Commission should take into account the amounts reduced or suspended on the basis of Article 41 of Regulation (EU) No 1306/2013, in order to avoid making any undue or untimely payments, or reimbursing amounts that could later be subject to financial correction. By Implementing Decision C(2015)6810, the Commission reduced interim payments linked to the rural development programme of Lithuania for the 2007-2013 programming period. Since the procedure provided for in Article 34 of Commission Implementing Regulation (EU) No 908/2014 (3) is still ongoing, this reduction should be maintained, HAS ADOPTED THIS DECISION: Article 1 With the exception of the paying agencies referred to in Article 2, the accounts of the Member States' paying agencies concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in the last execution year of EAFRD 2007-2013 programming period (16 October 2014-31 December 2015) are hereby cleared. The list of the Member States' paying agencies for which the accounts for the last execution year of EAFRD 2007-2013 programming period are cleared, is set out in Annex I. Article 2 For the last execution year of EAFRD 2007-2013 programming period referred to in Article 1, the accounts of the Member States' paying agencies in respect of expenditure for each corresponding rural development programme financed by the EAFRD as set out in Annex II, are not covered by this Decision and shall be subject of a future clearance of accounts decision. Article 3 The final balances for the 2007-2013 rural development programmes for which all relevant annual accounts of the corresponding paying agencies have been cleared are set out in Annex III. Article 4 The rural development programmes for which the annual accounts of the corresponding paying agencies have not been cleared for one or more financial years, are set out in Annex IV. Article 5 This Decision is without prejudice to future conformity clearance decisions that the Commission may take pursuant to Article 52 of Regulation (EU) No 1306/2013 to exclude from Union financing expenditure not effected in accordance with Union rules. Article 6 This Decision is addressed to the Member States. Done at Brussels, 30 November 2016. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Delegated Regulation (EU) No 907/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, securities and use of euro (OJ L 255, 28.8.2014, p. 18). (3) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59). ANNEX I The list of the Member States' paying agencies for which the accounts for the last execution year (16 October 2014-31 December 2015) of EAFRD 2007-2013 programming period are cleared Approved programmes with declared expenditure for EAFRD (in Euro) MS CCI Expenditure in the last execution year of the 2007-2013 RDP Corrections Total Non-reusable amounts (*1) Accepted amount cleared for the last execution year of the 2007-2013 RDP Interim payments reimbursed to the Member State including clearing of pre-financing for the last execution year of the 2007-2013 RDP Difference for the last execution year (*2) i ii iii = i + ii iv v = iii  iv vi vii = v  vi AT 2007AT06RPO001 180 414 767,03 0,00 180 414 767,03 5 022 381,85 175 392 385,18 0,00 175 392 385,18 BE 2007BE06RPO001 8 140 257,07 0,00 8 140 257,07 0,00 8 140 257,07 0,00 8 140 257,07 CY 2007CY06RPO001 38 140 069,90 0,00 38 140 069,90 13 390,11 38 126 679,79 29 657 079,24 8 469 600,55 CZ 2007CZ06RPO001 292 718 350,03 0,00 292 718 350,03 35 461,62 292 682 888,41 154 265 497,75 138 417 390,66 DE 2007DE06RAT001 351 752,56 0,00 351 752,56 0,00 351 752,56 344 787,29 6 965,27 DE 2007DE06RPO003 36 256 830,11 0,00 36 256 830,11 540 187,61 35 716 642,50 3 080 151,79 32 636 490,71 DE 2007DE06RPO004 53 962 511,16 0,00 53 962 511,16 2 618,70 53 959 892,46 0,00 53 959 892,46 DE 2007DE06RPO007 146 014 201,06 0,00 146 014 201,06 5 200,60 146 009 000,46 97 972 211,99 48 036 788,47 DE 2007DE06RPO010 11 444 115,23 0,00 11 444 115,23 279 017,62 11 165 097,61 0,00 11 165 097,61 DE 2007DE06RPO011 190 954 194,64 0,00 190 954 194,64 0,00 190 954 194,64 159 624 523,46 31 329 671,18 DE 2007DE06RPO012 103 450 659,94 0,00 103 450 659,94 0,00 103 450 659,94 67 725 526,51 35 725 133,43 DE 2007DE06RPO015 41 184 956,92 0,00 41 184 956,92 0,00 41 184 956,92 23 950 996,56 17 233 960,36 DE 2007DE06RPO017 51 607 606,40 0,00 51 607 606,40 158 733,56 51 448 872,84 38 721 362,68 12 727 510,16 DE 2007DE06RPO018 3 819 565,33 0,00 3 819 565,33 22 759,59 3 796 805,74 2 719 891,12 1 076 914,62 DE 2007DE06RPO019 149 119 636,31 0,00 149 119 636,31 42 685 587,47 106 434 048,84 56 992 558,25 49 441 490,59 DE 2007DE06RPO020 196 010 469,43 0,00 196 010 469,43 0,00 196 010 469,43 165 016 404,40 30 994 065,03 DE 2007DE06RPO021 40 029 762,54 0,00 40 029 762,54 0,00 40 029 762,54 26 675 650,42 13 354 112,12 DE 2007DE06RPO023 102 771 123,22 0,00 102 771 123,22 0,00 102 771 123,22 69 757 904,44 33 013 218,78 DK 2007DK06RPO001 120 409 422,17 0,00 120 409 422,17 0,00 120 409 422,17 99 405 869,99 21 003 552,18 EE 2007EE06RPO001 40 202 306,30 1 122 778,99 41 325 085,29 0,00 41 325 085,29 5 843 533,28 35 481 552,01 ES 2007ES06RAT001 3 070 358,98 0,00 3 070 358,98 0,00 3 070 358,98 685 438,83 2 384 920,15 ES 2007ES06RPO001 604 799 852,21 0,00 604 799 852,21 N/A 604 799 852,21 635 451 116,97  30 651 264,76 ES 2007ES06RPO002 86 189 041,88 0,00 86 189 041,88 0,00 86 189 041,88 67 083 574,51 19 105 467,37 ES 2007ES06RPO004 10 819 548,97 0,00 10 819 548,97 0,00 10 819 548,97 10 819 546,34 2,63 ES 2007ES06RPO005 39 127 499,30 0,00 39 127 499,30 0,45 39 127 498,85 37 752 050,93 1 375 447,92 ES 2007ES06RPO006 9 283 884,42 0,00 9 283 884,42 0,00 9 283 884,42 5 302 016,45 3 981 867,97 ES 2007ES06RPO007 282 215 353,74 0,00 282 215 353,74 0,00 282 215 353,74 272 487 142,31 9 728 211,43 ES 2007ES06RPO008 173 940 717,32 0,00 173 940 717,32 17 641,40 173 923 075,92 131 759 986,54 42 163 089,38 ES 2007ES06RPO009 56 121 244,85 18 560,56 56 139 805,41 18 765,23 56 121 040,18 40 471 926,89 15 649 113,29 ES 2007ES06RPO010 233 713 300,99 0,00 233 713 300,99 5 364 682,52 228 348 618,47 201 182 038,91 27 166 579,56 ES 2007ES06RPO011 215 435 433,06 0,00 215 435 433,06 0,00 215 435 433,06 215 493 246,25  57 813,19 ES 2007ES06RPO012 15 716 123,24 0,00 15 716 123,24 737 535,58 14 978 587,66 14 978 587,05 0,61 ES 2007ES06RPO013 57 532 665,17 0,00 57 532 665,17 4 127,40 57 528 537,77 51 816 039,06 5 712 498,71 ES 2007ES06RPO014 12 538 312,15 0,00 12 538 312,15 0,00 12 538 312,15 7 639 461,50 4 898 850,65 ES 2007ES06RPO015 16 674 763,93 0,00 16 674 763,93 0,00 16 674 763,93 12 971 705,42 3 703 058,51 ES 2007ES06RPO016 7 352 887,18 0,00 7 352 887,18 0,00 7 352 887,18 4 464 520,56 2 888 366,62 ES 2007ES06RPO017 26 800 845,33 0,00 26 800 845,33 0,00 26 800 845,33 26 916 117,17  115 271,84 FI 2007FI06RPO001 91 530 348,92 5 599 314,30 97 129 663,22 0,00 97 129 663,22 24 423 059,42 72 706 603,80 FI 2007FI06RPO002 527 945,41 0,00 527 945,41 0,00 527 945,41 40 268,10 487 677,31 GR 2007GR06RPO001 888 314 517,06 0,00 888 314 517,06 N/A 888 314 517,06 922 581 212,89  34 266 695,83 HU 2007HU06RPO001 748 754 592,05 0,00 748 754 592,05 149 117,72 748 605 474,33 648 459 437,19 100 146 037,14 IE 2007IE06RPO001 44 978 622,14 0,00 44 978 622,14 1 900 408,70 43 078 213,44 0,00 43 078 213,44 IT 2007IT06RPO002 8 149 462,51 0,00 8 149 462,51 0,00 8 149 462,51 1 747 073,50 6 402 389,01 IT 2007IT06RPO003 127 616 735,00 0,00 127 616 735,00 62 261,60 127 554 473,40 101 200 113,66 26 354 359,74 IT 2007IT06RPO007 59 805 780,74 0,00 59 805 780,74 1 329 918,62 58 475 862,12 35 949 179,67 22 526 682,45 IT 2007IT06RPO009 95 037 114,69 0,00 95 037 114,69 0,00 95 037 114,69 80 989 496,92 14 047 617,77 IT 2007IT06RPO010 99 037 273,94 0,00 99 037 273,94 14,42 99 037 259,52 79 600 169,71 19 437 089,81 IT 2007IT06RPO011 14 862 287,40 0,00 14 862 287,40 0,00 14 862 287,40 10 068 172,35 4 794 115,05 IT 2007IT06RPO014 82 990 789,77 0,00 82 990 789,77 275,94 82 990 513,83 59 135 824,91 23 854 688,92 LT 2007LT06RPO001 244 973 915,09 0,00 244 973 915,09 0,00 244 973 915,09 158 247 238,33 86 726 676,76 LU 2007LU06RPO001 4 936 636,74 169 459,49 5 106 096,23 0,00 5 106 096,23 945 791,68 4 160 304,55 LV 2007LV06RPO001 56 888 733,59 0,00 56 888 733,59 0,00 56 888 733,59 4 375 802,65 52 512 930,94 MT 2007MT06RPO001 18 525 508,20 0,00 18 525 508,20 43 435,58 18 482 072,62 15 825 626,82 2 656 445,80 NL 2007NL06RPO001 73 109 827,75 0,00 73 109 827,75 450 010,86 72 659 816,89 44 639 544,30 28 020 272,59 PL 2007PL06RPO001 2 751 343 627,94 0,00 2 751 343 627,94 0,00 2 751 343 627,94 2 096 701 691,24 654 641 936,70 PT 2007PT06RAT001 866 848,88 0,00 866 848,88 92 093,13 774 755,75 307 978,67 466 777,08 PT 2007PT06RPO001 33 268 022,24 0,00 33 268 022,24 181 340,87 33 086 681,37 26 663 056,94 6 423 624,43 PT 2007PT06RPO002 404 097 172,73 0,00 404 097 172,73 2 652 078,48 401 445 094,25 241 466 481,61 159 978 612,64 PT 2007PT06RPO003 39 566 393,71 0,00 39 566 393,71 0,00 39 566 393,71 39 580 602,94  14 209,23 SE 2007SE06RPO001 123 975 874,31 0,00 123 975 874,31 0,00 123 975 874,31 81 220 293,81 42 755 580,50 SI 2007SI06RPO001 94 548 141,11 0,00 94 548 141,11 0,31 94 548 140,80 51 850 486,84 42 697 653,96 SK 2007SK06RPO001 254 161 344,40 0,00 254 161 344,40 322,61 254 161 021,79 167 819 763,78 86 341 258,01 UK 2007UK06RPO001 144 515 333,22 0,00 144 515 333,22 1 487 992,45 143 027 340,77 50 672 584,29 92 354 756,48 UK 2007UK06RPO002 18 203 293,99 3 024 625,34 21 227 919,33 1 731 156,70 19 496 762,63 3 507 181,78 15 989 580,85 UK 2007UK06RPO0013  987 841,37 0,00  987 841,37 455 326,60  1 443 167,97 0,00  1 443 167,97 UK 2007UK06RPO004 59 384 266,74 0,00 59 384 266,74 315 791,70 59 068 475,04 59 319 912,22  251 437,18 (*1) Capping and deductions under Article 69(5b) of Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 277, 21.10.2005, p. 1). These amounts are provided only for programmes listed in Annex III. For the programmes which are listed under Annex IV, this amount will be communicated when the annual accounts for the EAFRD were cleared for all relevant financial years. (*2) This is not the amount that will be paid. For the final balances to be paid reference is made to Annex III. ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS LAST EXECUTION YEAR OF THE 2007-2013 RURAL DEVELOPMENT PROGRAMME List of the Paying Agencies and programmes for which the accounts for the last execution year (16 October 2014-31 December 2015) are disjoined and are the subject of a later clearance decision Member State Paying Agency Programme Belgium RÃ ©gion Wallonne 2007BE06RPO002 Bulgaria State Fund Agriculture 2007BG06RPO001 Germany EU-Zahlstelle der Freien und Hansestadt Hamburg 2007DE06RPO009 Spain Organismo Pagador de la Comunidad AutÃ ³noma del Principado de Asturias 2007ES06RPO003 France Office du DÃ ©veloppement Agricole et Rural de Corse 2007FR06RPO002 Agence de services et de paiement 2007FR06RPO001 2007FR06RPO003 2007FR06RPO004 2007FR06RPO005 2007FR06RPO006 Italy Agenzia per le Erogazioni in Agricoltura 2007IT06RAT001 2007IT06RPO001 2007IT06RPO004 2007IT06RPO005 2007IT06RPO006 2007IT06RPO008 2007IT06RPO012 2007IT06RPO013 2007IT06RPO015 2007IT06RPO016 2007IT06RPO017 2007IT06RPO019 2007IT06RPO020 2007IT06RPO021 Agenzia della regione Calabria per le Erogazioni in Agricoltura 2007IT06RPO018 Romania Paying Agency for Rural Development and Fishery (PARDF) 2007RO06RPO001 ANNEX III The final balances for the 2007-2013 rural development programmes for which all relevant annual accounts have been cleared Member State Paying Agency Programme Final balance in EUR AT AT01 2007AT06RPO001 201 048 842,91 BE BE02 2007BE06RPO001 11 915 307,11 CY CY01 2007CY06RPO001 8 138 264,88 CZ CZ01 2007CZ06RPO001 138 417 269,54 DE DE01 2007DE06RAT001 6 965,28 DE03 2007DE06RPO003 33 079 775,42 DE04 2007DE06RPO004 70 357 109,98 DE07 2007DE06RPO007 48 036 735,72 DE11 2007DE06RPO011 31 329 671,19 DE12 2007DE06RPO012 35 725 132,72 DE15 2007DE06RPO015 17 233 960,44 DE17 2007DE06RPO017 12 727 510,16 DE18 2007DE06RPO018 1 076 914,65 DE19 2007DE06RPO019 49 441 490,19 DE20 2007DE06RPO020 30 994 065,04 DE21 2007DE06RPO021 13 350 534,31 DE23 2007DE06RPO023 33 053 719,77 DE26 2007DE06RPO010 12 195 402,12 DK DK02 2007DK06RPO001 20 963 291,37 EE EE01 2007EE06RPO001 35 481 509,90 ES ES02 2007ES06RPO002 19 105 467,57 ES04 2007ES06RPO004  1 570 468,31 ES05 2007ES06RPO005 1 375 447,92 ES06 2007ES06RPO006 3 982 139,88 ES07 2007ES06RPO007 9 728 211,49 ES08 2007ES06RPO008 42 163 089,49 ES09 2007ES06RPO009 15 649 113,35 ES10 2007ES06RPO010 27 166 579,64 ES11 2007ES06RPO011  6 930 052,58 ES12 2007ES06RPO012  2 529 813,38 ES13 2007ES06RPO013 5 712 498,75 ES14 2007ES06RPO014 4 898 850,90 ES15 2007ES06RPO015 3 703 058,56 ES16 2007ES06RPO016 2 888 363,59 ES17 2007ES06RPO017  3 251 561,99 ES18 2007ES06RAT001 2 384 920,15 FI FI01 2007FI06RPO001 72 701 842,49 2007FI06RPO002 487 677,39 HU HU01 2007HU06RPO001 100 146 037,10 IE IE01 2007IE06RPO001 123 238 683,26 IT IT05 2007IT06RPO014 23 854 688,90 IT07 2007IT06RPO010 19 437 089,80 IT08 2007IT06RPO003 26 354 359,60 IT10 2007IT06RPO009 14 047 617,83 IT23 2007IT06RPO007 22 526 681,19 IT24 2007IT06RPO002 6 402 389,09 IT25 2007IT06RPO011 4 794 115,04 LT LT01 (*1) 2007LT06RPO001 86 077 486,54 LU LU01 2007LU06RPO001 4 310 827,77 LV LV01 2007LV06RPO001 52 512 930,94 MT MT01 2007MT06RPO001 2 656 238,28 NL NL04 2007NL06RPO001 27 849 916,20 PL PL01 2007PL06RPO001 654 646 405,33 PT PT03 2007PT06RAT001 466 777,31 2007PT06RPO001 6 423 624,50 2007PT06RPO002 159 994 438,45 2007PT06RPO003  194 494,42 SE SE01 2007SE06RPO001 39 280 927,30 SI SI01 2007SI06RPO001 42 697 633,16 SK SK01 2007SK06RPO001 86 339 545,97 UK GB05 2007UK06RPO002 15 989 736,99 GB06 2007UK06RPO003 33 256 485,91 GB07 2007UK06RPO004  7 316 081,21 GB09 2007UK06RPO001 92 304 669,80 (*1) The final balance of the RDP of LT01 is reduced by 708 136,83 EUR under Article 41 of Regulation (EU) No 1306/2013 and it is subject of a conformity enquiry. ANNEX IV The rural development programmes for which the annual accounts have not been cleared for one or more financial years Member State Paying Agency Programme (*1) Belgium RÃ ©gion Wallonne 2007BE06RPO002 Bulgaria State Fund Agriculture 2007BG06RPO001 Germany EU-Zahlstelle der Freien und Hansestadt Hamburg 2007DE06RPO009 Spain DirecciÃ ³n General de Fondos Agrarios de la ConsejerÃ ­a de Agricultura, Pesca y Medio Ambiente de la Junta de AndalucÃ ­a 2007ES06RPO001 Organismo Pagador de la Comunidad AutÃ ³noma del Principado de Asturias 2007ES06RPO003 France Office du DÃ ©veloppement Agricole et Rural de Corse 2007FR06RPO002 Agence de services et de paiement 2007FR06RPO001 2007FR06RPO003 2007FR06RPO004 2007FR06RPO005 2007FR06RPO006 Greece Payment and Control Agency for Guidance and Guarantee Community Aids (O.P.E.K.E.P.E.) 2007GR06RPO001 Italy Agenzia per le Erogazioni in Agricoltura 2007IT06RAT001 2007IT06RPO001 2007IT06RPO004 2007IT06RPO005 2007IT06RPO006 2007IT06RPO008 2007IT06RPO012 2007IT06RPO013 2007IT06RPO015 2007IT06RPO016 2007IT06RPO017 2007IT06RPO019 2007IT06RPO020 2007IT06RPO021 Agenzia della regione Calabria per le Erogazioni in Agricoltura 2007IT06RPO018 Romania Paying Agency for Rural Development and Fishery (PARDF) 2007RO06RPO001 (*1) The final balance will be calculated when the annual accounts for the EAFRD are cleared for all relevant financial years.